Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered March 14, 1980, convicting him of criminal trespass in the third degree, grand larceny in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal trespass in the third degree and vacating the sentence imposed thereon, and the count upon which such conviction is based is dismissed. As so modified, judgment affirmed. Defendant, a guest in the basement apartment of the complainant’s son, entered a locked meter closet therein. The closet held a metal cabinet which fitted its width exactly and which was utilized by the complainant for the storage of jewelry and materials. The *924complainant’s practice was to remove the box containing the articles he wanted from the cabinet, leave the closet and work in a corner of the basement utility room. To enlarge the meaning of a “building” to encompass such a structure would result in a strained interpretation of the statutory definition. Accordingly, defendant’s conviction of criminal trespass in the third degree should be reversed and the count upon which that conviction was based dismissed. We have examined defendant’s remaining contentions and find them to be without merit. Hopkins, J. P., Lazer, Gibbons and Cohalan, JJ., concur.